Outermost regions (debate)
The next item is the report by Margie Sudre, on behalf of the Committee on Regional Development, on the strategy for the outermost regions: achievements and future prospects.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, the Commission's assessment of the stronger partnership for the outermost regions is one-sided to say the least, and it fails to convey all the difficulties experienced on the ground. Nonetheless, reducing their accessibility deficit, making them more competitive and achieving regional integration remain appropriate goals that reflect the priorities of these regions.
The familiar image of the Azores, the Canary Islands, Guadeloupe, Guyana, Madeira, Martinique and Reunion as regions subsidised by Community or national funds, without consideration for the positive impact of such funding, is insufficiently offset by the genuine added value they contribute to the Union in environmental, cultural and geostrategic terms.
The Structural Funds are still contributing to the development of the outermost regions. I hope, however, that the Commission is steadily tailoring its current and future policies more closely to the realities of those regions in order to address the permanent constraints they face. An over-systematic methodology for quantifying additional costs would be disproportionate and would not take account of the individual characteristics of each of the ORs. The ever-increasing importance attributed to the assessment of Community policies must not result in the creation of superfluous statistical tools.
I regret the initial lack of interest - even if it was only initial - shown by DG Trade when negotiating Economic Partnership Agreements (EPAs). I must urge the Commission, when it comes to reaching final agreements with the ACP countries, to continue seeking compromises that respect the interests of the ORs concerned and I must urge it too, in the interests of the wider neighbourhood, to give genuine substance to the Wider Neighbourhood Action Plan.
With regard to transport, my report expresses concern about the inclusion of civil aviation in the European CO2 Emission Trading Scheme system. It is important not to jeopardise the efforts made to overcome the ORs' accessibility deficit.
Community actions must be a catalyst for a spirit of enterprise to develop centres of excellence, driven by sectors - such as waste management, renewable energies, energy self-sufficiency and biodiversity - that fully exploit the advantages and know-how of the ORs.
I welcome public consultation on the future of the EU's strategy for the ORs, but I believe that although the themes selected - climate change, demographic change and migration management, agriculture and maritime policy - certainly cannot be ignored, they do not cover all the major concerns of our regions. I regret, for example, that the scope of Article 299(2) of the EC Treaty, which is the cornerstone of the Union's policy for assisting the ORs, has not been included on the agenda so as to give the debates the legal, institutional and political substance they merit.
The importance of public services for economic, social and territorial cohesion in the outermost regions, the question of state aid, the maintenance of differentiated tax regimes, the persistence of unemployment and inequalities, ways of overcoming the narrowness of local markets, integration into the European research environment, effective participation by the ORs in European policies to promote innovation and overcome the digital divide, and funding arrangements for cooperation projects with neighbouring countries are all, in my view, subjects that need to be addressed now.
In conclusion I would re-emphasise the aims of my report, namely to ensure the conditions for the economic development of the ORs and thus guarantee genuine prosperity for their populations, to strengthen their competitiveness and to convince these remote regions that the future of Europe also includes them.
Thank you in advance for your support in tomorrow's vote.
Member of the Commission. - Mr President, let me first of all say that we appreciate this report very much. This is a very professional report and I would like to thank Margie Sudre not only for the report but also for her presence and strong involvement in the Conference of Outermost Regions that we held last week in Brussels.
I would like also to extend my gratitude to the Regional Development Committee and also the Fisheries Committee, particularly its draftsman, Mr Guerreiro, for the contribution to the reflection on the future strategy for the outermost regions, and also to Mr Fernandes, Mr Marques and Mr Casaca. I would like to extend my gratitude for the contribution to the public consultation that we launched last September. This phase of consultation has just ended with the conference last week.
What came out from this conference very strongly is the challenge of double integration of the outermost regions, and also the idea of the outermost regions as test beds with pilot projects, especially in areas like renewable energy. It was also very clear in the conference that outermost regions have a wealth of unique opportunities and that they represent a living force as well as a strength for the Union as a whole.
On the report itself, let me stress that I fully share the importance Parliament attaches to the need to preserve a strategy specifically adapted to the characteristics and the assets of the outermost regions, and we are ready, in the Commission, to widen the scope of the strategy to new challenges. Clearly those identified by the Commission - climate change, demographic change and migration management, agriculture and the maritime policy - are not exclusive and we are open to other ideas.
I can also agree with Mme Sudre when she calls for an improvement in the coordination between the Regional Fund and the European Development Fund. I also believe it important to further integrate the outermost regions into the European Research Area as well as promoting cooperation with neighbouring regions. In this regard, I believe that the reformed cohesion policy has clearly helped to strengthen the position of the outermost regions under the cooperation objective.
The 'outermost region dimension', if I may call it so, has been safeguarded and intensified following the reform of many Community policies: not only the cohesion policy, but also agricultural and rural development, regional state aid frameworks, the European POSEI programmes or the EU maritime policy.
I strongly believe that these policy developments correspond well to the needs of the outermost regions. With the September 2007 communication, we underlined the need to exploit all of the opportunities offered by the reforms of European policies during the period 2007-2013, and from my different and numerous visits to the outermost regions I can see that many initiatives have been taken in that direction, although I believe that these initiatives should be further strengthened and developed.
Concerning the way in which the Commission conducted the Economic Partnership Agreement negotiations as well as the Emission Trading Scheme discussions, allow me to say that the outermost regions have been an integral part of the discussions from the very start and the Commission has systematically informed and also involved the representatives of the outermost regions in the discussions.
Having said this, let me also assure you that the Commission will continue to take account of the specific interests of the outermost regions in current, but also in future, negotiations of this nature.
draftsman of the opinion of the Committee on Fisheries. - (PT) The opinion of the Committee on Fisheries, the only parliamentary committee to decide to draft an opinion, includes a whole series of proposals to benefit the outermost regions' interests. These include: considering the area corresponding to their exclusive economic zones as an exclusive access zone; ensuring Community support for the renewal and modernisation of fishing fleets; creating a Community programme to support small-scale inshore fishing; providing Community support for scientific fisheries research and the protection and recovery of fish stocks; introducing socio-economic measures to compensate fishermen for the impact of measures to conserve fishery resources, and reinforcing and continuing Community support such as POSEI - Fisheries.
Because we believe that these important Fisheries Committee proposals must be reflected in the resolution to be approved tomorrow in the plenary, we are re-tabling a set of eight amendments for which we seek your support.
on behalf of the PPE-DE Group. - (CS) Mr President, Commissioner, ladies and gentlemen, the specific situation of the outermost regions most certainly deserves special attention by the European Union. There is no doubt that the European strategy for the outermost regions has had some positive effects to date. The reality is, however, that some structural problems remain, and these will require our attention in the future. We have to bear in mind that not all the problems of the outermost regions can be solved, some of them being sui generis problems, stemming from the fact that with the exception of French Guyana we are dealing mostly with remote territories composed of islands and we cannot change their specific geographic and structural characteristics.
I would like to add a note of caution at this point against excessive centrally directed social engineering. In relation to the issues we have been discussing concerning the outermost regions, it is even more imperative to consider implementing the principle of subsidiarity. There is no doubt that the outermost regions require different conditions when it comes to the rules on public aid and the internal market. This should also be taken into consideration in European legislation, which must help to preserve the specific characteristics of these regions and mitigate the limiting factors. It is debatable, though, how effective the complicated European financial programmes can be in this instance. In my opinion, national and regional aid properly applied in relation to local conditions is a much more effective form of aid to the outermost regions. I believe that the European structural policy should instead be based on the principle that financial aid should be targeted primarily at the poorest regions, where it is needed the most, irrespective of whether it is an island, a mountain or a scarcely populated area.
on behalf of the PSE Group. - (PT) Mr President, I would like to begin by congratulating the Commissioner and the Commission on this initiative, which surely offers a new opportunity in response to the problems of the outermost regions and their people.
The opening of public consultation has fostered greater participation. I believe a great deal has been contributed already, including the meeting the Commissioner referred to, which was very productive. I would like to focus on the draft opinion, however, which is a balanced opinion that has allowed a consensus to be achieved. It is an opinion that shows some complementarity with the perspectives highlighted by the Commission when it refers to climate change, etc.
I would like to refer first to the question of the Lisbon Strategy, which I believe is fundamental for providing a response to the outermost regions' problems in this new phase, to the need to adapt all policies and programmes to this situation, and also to the question of guaranteed funding.
I would also like to say in conclusion that although the Committee on Fisheries' opinion certainly focuses on the essential aspects, there are some details that could be highlighted. The difficulty was to bring together a whole sector when the goal is a strategy for the outermost regions that encompasses all possible areas of development.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, at a time when our planet has become a little village - so easy is it to move from one side of the world to the other - we need to grasp what an opportunity these outermost regions represent for the European Union. As our rapporteur, Mrs Sudre, points out in various paragraphs of her report we possess tremendous assets in our outermost regions: in agriculture, fisheries, research, technology and tourism. With a total of 25 million km2 we have the largest sea area in the world. As the report says, therefore, we need to build on these assets so that our outermost regions can play a successful role in our shared future.
My second point concerns the particular situation of urban areas - I speak here as Chair of the Urban Intergroup and I see a number of my fellow members of the Intergroup here this evening - because it is in urban areas that the problem of unemployment is concentrated, unemployment at three times the mainland European level. Migration is also focused on urban areas and it is there, too, that population changes have the greatest impact.
Commissioner, what you have here is an exceptional opportunity to impose an integrated approach, embracing not only the various European funds but also different policies and different government, regional and local projects. If that integrated approach is not developed, we shall not be able to be effective in the outermost regions or to make best use of the assets they possess.
I thank you in advance, Commissioner, for using our European rules to ensure that the integrated approach will contribute to the success of all the measures that we put in place.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, on behalf of the UEN Group I would like to thank Mrs Sudre for taking up this subject. European solidarity requires us to take account of the special situation of the outermost regions. It is our duty, indeed our moral obligation, to concern ourselves with the economic and social cohesion of these regions. The territorial cohesion referred to in the Treaty of Lisbon - though not intended in a literal, geographical sense - must also have a dimension that includes the Union's most distant regions.
What should be stressed is the need for closer partnership - meaning better access, greater competitiveness and the improvement of regional integration. We must not forget that the targets of all these actions are the inhabitants of the overseas territories, for whom the important issues are sea and air transport, unemployment, tourism, fishing, a proper level of education and health care, and general broadband access to the internet. Nor should we forget that these regions are unfortunately prone to natural disasters. The outermost regions have their advantages, but they also have problems. Mrs Sudre's report brings them a lot closer to us.
on behalf of the GUE/NGL Group. - (PT) We consider the report to be positive, though it includes some points that we disagree with.
We support the adoption of proposals that we presented in the Regional Development Committee in favour of the outermost regions, an example of which is the argument that the specific characteristics of the outermost regions call for a strategy based on policies and measures that are not dependent on transitional criteria or circumstantial wealth trends, are adapted to the different needs of each of those regions and help to offer solutions to the permanent constraints which they face.
It stresses the importance of public services for economic, social and territorial cohesion in the outermost regions in such areas as air and sea transport, postal services, energy and communications, not forgetting broadband Internet access or the urgent adoption of measures aimed at combating endemic unemployment, poverty and unequal income distribution in these regions, which have some of the worst rates in the European Union.
We consider that some aspects could and should be clarified and reinforced, however. Community support measures for the outermost regions, for example, must be permanent and must be adequately funded, given that the constraints which they face are also permanent. In addition, to ensure that measures in favour of these regions and the clarification of their status are more coherent and effective, not only must their specific outermost nature be taken into account across the board in the various Community policies, but also an adequately funded Community programme providing support to these regions must be set up and must encompass all existing measures.
Hence our proposed amendments.
(DE) Mr President, Commissioner, ladies and gentlemen, this good own-initiative report produced by Mrs Sudre pursues two basic aims, namely to evaluate the conclusions and recommendations contained in the communication from the Commission and to provide a basis - and I believe it provides an excellent basis - for discussion of the prospects for our outermost regions. Even if the rapporteur takes the view that the Commission's review paints an excessively rosy picture, or at least a partial picture, we should nevertheless be proud that European aid has allowed such advances to be made in our outermost regions.
On the one hand, that does not in any way imply a reduction of assistance to these regions, the provision of which is, of course, a legal obligation under the EC Treaty. On the other hand, we know that nurturing the particular assets of the outermost regions is the only suitable way to ensure that these regions generate their own sustainable development.
As the rapporteur rightly summed it up, this is not only a matter of preserving, safeguarding and protecting but rather of attracting, generating appeal and continuing to cooperate closely. The report rightly urges, for example, that the discussion on the future of the support strategy for the outermost regions should not only focus on challenges such as climate change, demographic change, migration management, agriculture and maritime policy but should also take account of the need to adopt positions in respect of other Community policies. The new generation of European programmes must also mark the start of a necessary process of diversifying the economies of the outermost regions and must not be confined to merely maintaining the present state of development, which has largely been achieved with the aid of the EU.
In the light of these considerations we should give the report our unqualified support.
(ES) Mr President, Commissioner, I reiterate the thanks to Mrs Sudre for her work on this report and for achieving a majority consensus in the Committee on Regional Development on the policy for the outermost regions.
The policy must have three fundamental facets: it must increase accessibility, improve competitiveness and strength regional integration.
The contribution of the Structural Funds to the development of these regions has been important and will continue to be very important in the future for maintaining the level of cohesion achieved and for reducing disparities further. It is therefore necessary for the Commission to show greater flexibility. It should facilitate the use of ERDF Funding for the outermost regions by ensuring that its scope is sufficiently wide for the Fund to be fully used.
Another fundamental challenge is improving accessibility and, for that reason, it is important that the outermost regions receive differential treatment with regard to transport.
The fourth Cohesion Fund report faces up to the new challenges and we certainly hope that the Commission takes into account that these challenges are also important in the outermost regions.
(EL) Mr President, Commissioner, an important issue that has not received sufficient attention from the Commission is support for those island regions in the EU that are not among those referred to in the Treaty but still have much in common with them.
Island Member States within the Union must be treated on equal terms with outermost regions. This is necessary according to the principle of equal treatment, because island Member States and island regions of Member States to some degree face the same severe territorial and geographical disadvantages as outermost regions. Small island Member States and island regions of Member States must therefore receive the same treatment as outermost regions; they must be subject to the same preferential strategy as those regions. For example, they must receive a separate state aid package so that they form a bridge in the EU with regions such as the Eastern Mediterranean.
(EL) Mr President, Commissioner, although Mrs Sudre's report may seem irrelevant to many European countries, since very few of them have outermost regions as remote as, for example, the Azores, Madeira etc., her approach has nevertheless caught my interest. I found that the report could inspire a similar policy for countries with island regions, especially archipelagos and also mountainous areas, like my country, Greece. The geocultural nature of these regions is a unique resource as well as a disadvantage.
I therefore congratulate Mrs Sudre on her work, as she has given me the impetus to table some proposals myself regarding these regions. I propose, then, that measures should be taken to make use of the geocultural characteristics of islands and mountainous regions. There must be a development strategy to maintain and strengthen the principle of territorial cohesion. A system of statistical indicators should be developed to allow better evaluation of the differences between island and mainland territory. There should also be greater flexibility in the application of European and national aid policies for productive activities on the islands. The following issues should be addressed: equal access to the internal market and the establishment of a practical aid scheme for the islands; the impact of climate change on the islands, especially the aggravation of existing problems such as drought; easier transport connections between island and mountainous regions and the mainland. Lastly, special priority should be given to securing the energy needs of the islands by developing and implementing power generation projects based on new technologies and renewable energy sources. Broadband connections should be set up, and the viability of island and mountain tourism should be reinforced.
For all these reasons, I once again congratulate Mrs Sudre. I express my wholehearted support for the report in the belief that at some point the Commission will prepare a similar report on the regions I have mentioned.
(ES) Mr President, some of the speeches we have heard this afternoon do not seem to take into account that the reality is different in the outermost regions. It is not that they are poor regions. We are talking about small insular and very isolated territories located thousands of kilometres away from the territory of the European Union, populated by a total of four a half million people.
The European Union could abandon these territories to their fate, condemn their people to poverty and force them to emigrate to European Union countries, which would mean accepting another 4.5 million immigrants.
Fortunately, the European Commission understands the situation of these territories and created a special regime a long time ago. The Commission is now consulting us. Mrs Sudre has prepared a valuable report in response to this consultation, in which she emphasises the importance, for example, of maintaining the ORs Unit and makes very specific proposals to maintain public services, promote innovation and overcome the digital divide. I believe that Parliament should approve Mrs Sudre's report for the reasons she has put forward.
(FR) Mr President, Commissioner, ladies and gentlemen, the report on which the House will vote tomorrow rightly reminds us that the specificities of the outermost regions are also among their strengths. Alongside the handicaps that hold them back, they also have undeniable advantages and we urgently need to build on those advantages so that the ORs can develop in a real and sustainable way in the future. Bringing fresh impetus to our islands also implies growth: it implies putting high-quality agricultural production - which contributes to diversity of agricultural output at EU level - on a sustainable footing. It implies promoting the rapid development of a very real tourist attraction based on the wealth of our various landscapes and our cultural heritage. It also implies taking advantage of the geographical position of the ORs, particularly in the Caribbean and the Indian Ocean, encouraging closer cooperation with neighbouring third countries and developing our islands - precisely because they are islands - as centres of excellence for scientific research, notably in maritime studies, climatology and environmental studies.
The only way of achieving these aims, however, is within the specific regulatory framework of the current Article 299(2) of the Treaty, and the spirit of that article must inform the detailed application of European public policy, particularly in the energy and transport sectors but also in relation to international trade policies, where it is vital that the interests of the ORs are taken into account in the negotiation of Economic Partnership Agreements. The outermost regions are genuinely and unfailingly proactive, but the corollary of that is a need to be treated fairly - which implies differentiation.
Let us not doubt that the Commission will take all this into account in preparing its approach.
(NL) The outermost regions are in a special position. Many of them are remote small islands, and I think Mrs Sudre has found a good balance by identifying their specific character and tailoring the instruments to them well.
As a Dutch MEP, I should like to report on developments in the Kingdom of the Netherlands. We have three of the small islands, Sawa, St Maarten and Bonaire, that are going to change over to the other status and so will also become outermost regions. However, I do not think that will happen so quickly that the inhabitants will be able to vote on it before the 2009 elections. Under the new Lisbon Treaty, we can accept them more quickly. We do not need to amend the Treaty to do so. Perhaps Mrs Hübner can say whether the Commission is completely ready for these three islands with a total population of 19 000 to be accepted by us as a whole.
(PT) Mr President, Commissioner, ladies and gentlemen, besides congratulating our colleague Mrs Sudre on her excellent report, I would like to make three points on the European Union's future strategy for the outermost regions.
The first point is to congratulate the European Commission for fostering participation in the debate on the record of European policy for the ORs and the future strategy to be applied. I also applaud the on-line public consultation and last week's major conference promoted by the European Commission on this issue.
The second point is to say that a European strategy for the ORs is as necessary in the future as it has been to date. There is a risk of believing that the economic and social development achieved in the meantime by the ORs makes European action less necessary. We must always be aware, however, that the very specific situation of the outermost regions is permanent and will continue to require a differentiated European response which is appropriate to that very specific situation.
The third and final point is to say how important it is for everything to be done to implement the Lisbon Strategy in the ORs too, its application in such regions being more problematic because of their very specific characteristics.
I would therefore recommend to Mrs Hübner that a study promoted by the European Commission be carried out with a view to identifying the difficulties the outermost regions face in implementing the Lisbon Strategy and specific ways of overcoming them.
(FR) Mr President, Commissioner, ladies and gentlemen, I am very pleased to commend the quality of Mrs Sudre's report.
We cannot fail to acknowledge, 10 years after the Amsterdam Treaty came into force, that EU policy under Article 299(2) has led to real progress. Today, however, it is time to move into a new phase based on a switch of approach in relations between the EU and the outermost regions. This will require the EU to take greater account of the advantages that the ORs possess, along the lines envisaged at last week's seminar. In my opinion, as well as making up lost ground, the new strategy should focus on development - on forms of development clearly determined by the concept of realising our potential. This applies equally in relation to scientific research, marine resources, biodiversity, European social policy, climate change and the unrivalled contribution that the ORs make in terms of cultural diversity. I have tabled a number of amendments accordingly and I hope they will achieve their aim.
Giving substance to the new approach means giving the ORs the means to become genuine partners for Europe and that is where we need a fresh perspective: to envisage a two-way partnership from which everyone will benefit.
Member of the Commission. - Mr President, very briefly in reply to what Mr van Nistelrooij asked, yes, we have been working with the Dutch Government for the last year-and-a-half on this. Fortunately the changes which were permitted by the Treaty have been introduced, so we hope that one day we will have the three new territories.
With regard to the comments made, let me first of all say that, in line with the request formulated by the European Council in December, the Commission will be producing a communication this autumn that will take the outermost region strategy forward with, I hope, decisiveness and pragmatism. That is our approach to address both new challenges, but first of all to facilitate grasping all the opportunities.
Mme Sudre, I see your report as helping to build a bridge between the present and future strategies for the outermost regions and that is a very important role of this report. I also very much believe that the right way forward is indeed first of all to build on the assets of the outermost regions, That was stressed by several Members.
Let me also mention in this context our future Green Paper on territorial cohesion, which will be an essential feature of the French presidency. The outermost regions have a strong role to play in this process of preparing the territorial dimension of the cohesion policy because the outermost regions truly personify our efforts to bridge the territorial divides inside Europe. That is why I would welcome their strong involvement in the public consultation related to the Green Paper on territorial cohesion.
On the last issue, let me simply reassure you that the Commission will continue to promote a coordinated and integrated approach and will seek to achieve synergies between different Community policies affecting the outermost regions.
rapporteur. - (FR) Mr President, obviously I want to thank all the speakers who have contributed to the debate, and I would also like to reiterate my thanks to the Commission for its initiative last week on future strategy for the ORs.
I should like to reply to some of the points raised by my fellow Members, and I am grateful to them for their warm reception of this report. In answer to Mr Guerreiro, the support that he wants to see for renewal and research in relation to fisheries and the increase in aid is all already covered by the European Fisheries Fund. It already forms part of the policies to which the EU, and specifically the Commission and the Fisheries Committee, are committed, whereas this report is concerned with regional development policy. That is why, while taking account of the tremendous importance of fisheries for our development, my report does not give it the extensive space that Mr Guerreiro would have wished. Let me remind him that what we are talking about here is regional development.
Mr Medina Ortega has already replied to our Greek colleagues who called for the same policy to be applied to all islands, and has explained the difference that is created by distances of many thousands of kilometres from the continent of Europe. However much progress we achieve, we will still be thousands of kilometres away. And however well I understand the problems experienced by all island dwellers, we clearly cannot apply the same derogations and the same rules to islands that are only a few hours away by boat or a few minutes by plane. This is certainly not a matter of failing to consider the situation of islands but - let me repeat - there is a huge difference between your islands, with their proximity to the continent, and ours that are so very distant.
Mr Guerreiro, you spoke a second time to urge that our approach should not be based on transient criteria. Obviously there is nothing transient about our situation: that is quite permanent, but we are not asking for a permanent guarantee of aid at the same level in perpetuity, because our hope is to catch up with the average in the rest of the Community.
The debate is closed.
The vote will take place on Tuesday, 20 May 2008.
Written statements (Rule 142)
in writing. - This report gives a good overview of the problems that the Azores, the Canary Islands, Guadeloupe, French Guiana, Martinique, Réunion, Saint-Martin and Saint-Barthelemy are facing as geographically distant regions of the European Union, but it also points out the disparities in the treatment of different overseas territories of the Member States.
There are still several regions under the sovereignty of Member States that do not share the same status as the outermost regions. For example the citizens of the British Virgin Islands or Greenland are citizens of the European Union, but European Parliamentary elections are not held in those regions, while the citizens of Aruba are citizens of the European Union who happen to be entitled to vote in the European Parliamentary elections. But even more confusing is the fact that none of the aforementioned territories is actually a part of the European Union.
It is my firm belief that the European Union's relationship with the Member States' overseas territories and citizens of all those territories should become uniform, bearing in mind the equal treatment of the citizens of the European Union.